Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 05/31/2018. Claims 1, 10 and 16 are independent claims. Claims 1-20 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2015/0163206 A1, hereinafter McCarthy) in view of Stack (US 10,109,027 B1, hereinafter Stack). 
Regarding independent claim(s) 1, McCarthy discloses a method for managing sharing of data comprising: receiving an authorization from a user to share user data between a plurality of organizations, wherein the user data is stored in one or more isolated databases (McCarthy discloses share confidential information across entities, outside the boundaries of the network of a single entity, may benefit from the methods and systems described herein. The exchange may provide a secure site for placing documents and messages to be transmitted over a secure virtual network and allows authorized users to read or edit messages according to their level of authorization. (see McCarthy: Para. 0057-0063). The present disclosure describes a secure content sharing and productivity solution for organizations to share confidential and non-confidential content between and amongst enterprises over a global communication network such as the Internet, (see McCarty: Para. 0165-0168 and 0175). The data storage node may be completely isolated from enterprise systems when deployed on premises, (see McCarthy: Para. 0268 and 0278). This reads on the claim concepts of a method for managing sharing of data comprising: receiving an authorization from a user to share user data between a plurality of organizations, wherein the user data is stored in one or more isolated databases);
generating, by a data management system, a shared database comprising content including the user data to provide access to the user data for the plurality of organizations, wherein the shared database comprises a data structure for associating the user data with an origin of the user data (McCarthy discloses for example that the user is an M&A advisor/ expert, area of expertise is investment banking, industry focus areas ( e.g. industrials, financials, utilities, telecommunication services, health care, information technology, energy, consumer discretionary, materials, consumer staples), deal sizes, geography, and the like and the system includes secure data management, which is content sharing between various entities of data that is stored in the plurality of data storage (see McCarthy: Para. 0087 and 0268-0275). A user, such as an enterprise user, may store content to a secure storage facility 233 through the exchange server and the present disclosure describes a secure content sharing and productivity solution for organizations to share confidential and non-confidential content between and amongst enterprises over a global communication network such as the Internet (security policies). A geo-tagging (has been created) include information to distribution, sharing, modification, and archiving, (see McCarthy: Para. 0079, 0162-0165, 0174-0175, 0193-0195, 0203, 0256 and 0264). This reads on the claim concepts of generating, by a data management system, a shared database comprising content including the user data to provide access to the user data for the plurality of organizations, wherein the shared database comprises a data structure for associating the user data with an origin of the user data);
receiving revocation by a user that withdraws authorization to share user data between the plurality of organizations; and closing access to the shared database (McCarthy any individual that does not have authority to access the content may not have the ability to access any instance of the content, which is his revocation of the second user's access to the content (revoking of sharing access). To un-share the content, the first of the plurality of users may then make a request to the secure exchange server to revoke sharing access to the content to the second of the plurality of users and the ability to provide/deny access to applications based on license agreements. the question and answer management facility may be provided through a user dashboard interface to manage the question and answer environment, such as to increase client usability, provide operations (e.g. delegate, close, withdraw, answer, change priority, and the like, in association with a question and answer exchange (see McCarthy: Para. 0170, 0190, 0204 and 0316). This reads on the claim concepts of receiving revocation by a user that withdraws authorization to share user data between the plurality of organizations; and closing access to the shared database).
However, McCarthy does not appear to specifically disclose resolving the content of the shared database into the one or more isolated databases based upon the data structure. 
In the same field of endeavor, Stack discloses resolving the content of the shared database into the one or more isolated databases based upon the data structure (Stack discloses the database may be local or remote and the present invention accesses multiple database bases to obtain information and to store information (Hospital Information Systems/share medical records), (see Stack: Col. 9 lines 1-67 and Col. 10 lines 1-67). Isolate data and structures by function and translate 526: Isolation and retrieval is processed recursively for the various kinds of data and names, (see Stack: Col. 43 lines 1-67 and Col. 62 lines 1-67). This reads on the claim concepts of resolving the content of the shared database into the one or more isolated databases based upon the data structure); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sharing between entities of McCarthy in order to have incorporated the electronic medical records, as disclosed by Stack, since both of these directed to the present invention is needed to improve access to a patient's records. The present invention is also needed to improve diagnosis and treatment of a patient by providing a medical care provider with relevant information from multiple different sources. The present invention is also needed to provide a consistent method of accessing database records. Application vendors regularly change their software and database designs as a normal part of evolving their products. References to data can therefore become broken when sharing data across multiple systems. The term access control refers to the control of access to system resources after a user’s account credentials and identity have been authenticated and access to the system has been granted. Access control is used to identify a subject (user/human) and to authorize the subject to access an object (data/resource) based on the required task. These controls are used to protect resources from unauthorized access and are put into place to ensure that subjects can only access objects using secure and pre-approved methods. The electronic health records, is a collection of features and tools that allow medical providers to create, store, and update patients' digital health records more easily and more securely than paper charts. Database access control, or DB access control, is a method of allowing access to a company’s sensitive information only to user groups who are allowed to access such data and restricting access to unauthorized persons to prevent data breaches in database systems. Isolation is the separation of resource or data modifications made by different transactions. solation is typically defined at database level as a property that defines how or when the changes made by one operation become visible to others. Incorporating the teachings of Stack into McCarthy would produce a community electronic medical record provides access to a patient's records, as disclosed by Stack, (see Abstract).
Regarding dependent claim(s) 2, the combination of McCarthy and Stack discloses the method as in claims 1. However, McCarthy does not appear to specifically disclose wherein the shared database is a logically linked database. 
In the same field of endeavor, Stack discloses wherein the shared database is a logically linked database (Stack discloses Infinity deep logical trees can be established by sequentially linking a parent use with another User order as its child. Transfer or Share of authority transaction-Transferring and sharing authority are transactions that give access to another medical provider (see Stack: Col. 31lines 1-67 and Col. 71 lines 1-67). This reads on the claim competes of wherein the shared database is a logically linked database).  
Regarding dependent claim(s) 3, the combination of McCarthy and Stack discloses the method as in claims 1. McCarthy further discloses wherein receiving the revocation further comprises: providing a static copy of the content to each organization of the plurality of organizations (McCarthy discloses any individual that does not have authority to access the content may not have the ability to access any instance of the content, which is his revocation of the second user's access to the content (revoking of sharing access). To un-share the content, the first of the plurality of users may then make a request to the secure exchange server to revoke sharing access to the content to the second of the plurality of users and the ability to provide/deny access to applications based on license agreements. the question and answer management facility may be provided through a user dashboard interface to manage the question and answer environment, such as to increase client usability, provide operations (e.g. delegate, close, withdraw, answer, change priority, and the like, in association with a question and answer exchange (see McCarthy: Para. 0170, 0190, 0204 and 0316). The system includes memory such as dynamic memory and static memory (large amounts of static data that can be retrieved). A copy of documents across diverse storage and deleting access to the copy of the content is revocation of digital rights management of the content (distributing content to individuals and organizations), (see Mccarthy: Para. 0097, 0170, 0177, 0193, 0195, 0273 and 0455). This reads on the claim concepts of wherein receiving the revocation further comprises: providing a static copy of the content to each organization of the plurality of organizations). 
Regarding dependent claim(s) 8, the combination of McCarthy and Stack discloses the method as in claims 1. McCarthy further discloses wherein receiving the revocation further comprises: generating a plurality of isolated databases (McCarthy discloses any individual that does not have authority to access the content may not have the ability to access any instance of the content, which is his revocation of the second user's access to the content (revoking of sharing access). To un-share the content, the first of the plurality of users may then make a request to the secure exchange server to revoke sharing access to the content to the second of the plurality of users and the ability to provide/deny access to applications based on license agreements. the question and answer management facility may be provided through a user dashboard interface to manage the question and answer environment, such as to increase client usability, provide operations (e.g. delegate, close, withdraw, answer, change priority, and the like, in association with a question and answer exchange.  The data storage node may be completely isolated from enterprise systems when deployed on premises. (see McCarthy: Para. 0170, 0190, 0204, 0269, 0278 and 0316). This reads on the claim concepts of wherein receiving the revocation further comprises: generating a plurality of isolated databases),
   However, McCarthy does not appear to specifically disclose wherein each isolated database generated from the shared database is visible to the organization associated with the origin of user data, and comprises demographics, health data and care plans.
In the same field of endeavor, Stack discloses wherein each isolated database generated from the shared database is visible to the organization associated with the origin of user data, and comprises demographics, health data and care plans (Stack discloses isolate data and structures by function and translate 526: Isolation and retrieval is processed recursively for the various kinds of data and names, (see Stack: Col. 43 lines 1-67 and Col. 62 lines 1-67). The database may be local or remote and the present invention accesses multiple database bases to obtain information and to store information (Hospital Information Systems/share medical records), (see Stack: Col. 9 lines 1-67 and Col. 10 lines 1-67). The authority needed to see specific medical information and information became visible. Authority is transferred or shared so that there is a Chain of Authority which will track back to the initial point where sharing started (say for a consult), (see Stack: Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 28 lines 1-67). Start the necessary process for verifying patient demographics, insurance and medical information as a requirement of receiving medical services, (see Stack: Col. 11 lines 1-67, Col. 12 lines 1-67 and Col. 13 lines 1-67). This reads on the claim concepts of wherein each isolated database generated from the shared database is visible to the organization associated with the origin of user data, and comprises demographics, health data and care plans).
Regarding dependent claim(s) 9, the combination of McCarthy and Stack discloses the method as in claims 1. McCarthy further discloses wherein receiving the authorization further comprises: copying the user data from each isolated database and storing the copied data locally (McCarthy discloses the plurality of users may further copy the content onto a plurality of different computing devices, make changes, revisions, annotations, and the like to a new version of the content, send the content to other users, send the content to people and computing devices beyond the boundaries of the business entities, and the like (provide permission to copy). The data storage node may include replicated copies of data, such as onto other disks and hosts, which may provide resiliency against localized disk, such as copies stored on various devices and computer environments (e.g., stored on desktop computer and tablet. The data storage node may be completely isolated from enterprise systems when deployed on premises (data storage node is securely isolated from other data storage nodes), (see McCarthy: Para. 0161, 0170, 0229, 0251, 0269, 0276-0278 and 0315). This reads on the claim concepts of wherein receiving the authorization further comprises: copying the user data from each isolated database and storing the copied data locally); and
However, McCarthy does not appear to specifically disclose logically linking the copied data to form a shared database.
	In the same field of endeavor, Stack discloses logically linking the copied data to form a shared database (Stack discloses Infinity deep logical trees can be established by sequentially linking a parent use with another Userorder as its child. Transfer or Share of authority transaction-Transferring and sharing authority are transactions that give access to another medical provider. A copy of medical information to another provider for a consult or referral Indeed may providers still think in terms of "transferring" or "copying" medical records. Using the technology, it is only necessary to share the authority, which in tum, grants direct access to stored medical information. (see Stack: Col. 30 lines 1-67, Col. 31 lines 1-67 and Col. 71 lines 1-67). This reads on the claim competes of logically linking the copied data to form a shared database).
Regarding independent claim(s) 10, McCarthy discloses a computer system to manage sharing of data, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions
comprising instructions to (McCarthy discloses a computer readable medium executing on one or more of the machines. A storage medium for program code, instructions, and programs. The processor may
enable execution of multiple programs. The present disclosure may provide a secure content sharing
and collaboration environment, (see McCarthy: Para. 0165 and 0446-0448). This reads on the claim concepts of a computer system to manage sharing of data, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to): 
receive an authorization from a user to share user data between a plurality of organizations, wherein the user data is stored in one or more isolated databases (McCarthy discloses share confidential information across entities, outside the boundaries of the network of a single entity, may benefit from the methods and systems described herein. The exchange may provide a secure site for placing documents and messages to be transmitted over a secure virtual network and allows authorized users to read or edit messages according to their level of authorization. (see McCarthy: Para. 0057-0063). The present disclosure describes a secure content sharing and productivity solution for organizations to share confidential and non-confidential content between and amongst enterprises over a global communication network such as the Internet, (see McCarty: Para. 0165-0168 and 0175). The data storage node may be completely isolated from enterprise systems when deployed on premises, (see McCarthy: Para. 0268 and 0278). This reads on the claim concepts of receive an authorization from a user to share user data between a plurality of organizations, wherein the user data is stored in one or more isolated databases);
generate a shared database comprising content including the user data to provide  access to the user data for the plurality of organizations, wherein the shared database comprises a data structure for associating the user data with an origin of the user data (McCarthy discloses for example that the user is an M&A advisor/ expert, area of expertise is investment banking, industry focus areas ( e.g. industrials, financials, utilities, telecommunication services, health care, information technology, energy, consumer discretionary, materials, consumer staples), deal sizes, geography, and the like and the system includes secure data management, which is content sharing between various entities of data that is stored in the plurality of data storage (see McCarthy: Para. 0087 and 0268-0275). A user, such as an enterprise user, may store content to a secure storage facility 233 through the exchange server and the present disclosure describes a secure content sharing and productivity solution for organizations to share confidential and non-confidential content between and amongst enterprises over a global communication network such as the Internet (security policies). A geo-tagging (has been created) include information to distribution, sharing, modification, and archiving, (see McCarthy: Para. 0079, 0162-0165, 0174-0175, 0193-0195, 0203, 0256 and 0264). This reads on the claim concepts of generate a shared database comprising content including the user data to provide access to the user data for the plurality of organizations, wherein the shared database comprises a data structure for associating the user data with an origin of the user data);
receive revocation by a user that withdraws authorization to share user data between the plurality of organizations; close access to the shared database (McCarthy any individual that does not have authority to access the content may not have the ability to access any instance of the content, which is his revocation of the second user's access to the content (revoking of sharing access). To un-share the content, the first of the plurality of users may then make a request to the secure exchange server to revoke sharing access to the content to the second of the plurality of users and the ability to provide/deny access to applications based on license agreements. the question and answer management facility may be provided through a user dashboard interface to manage the question and answer environment, such as to increase client usability, provide operations (e.g. delegate, close, withdraw, answer, change priority, and the like, in association with a question and answer exchange (see McCarthy: Para. 0170, 0190, 0204 and 0316). This reads on the claim concepts of receive revocation by a user that withdraws authorization to share user data between the plurality of organizations; close access to the shared database).
However, McCarthy does not appear to specifically disclose resolve the content of the shared database into the one or more isolated databases based upon the data structure. 
In the same field of endeavor, Stack discloses resolve the content of the shared database into the one or more isolated databases based upon the data structure (Stack discloses the database may be local or remote and the present invention accesses multiple database bases to obtain information and to store information (Hospital Information Systems/share medical records), (see Stack: Col. 9 lines 1-67 and Col. 10 lines 1-67). Isolate data and structures by function and translate 526: Isolation and retrieval is processed recursively for the various kinds of data and names, (see Stack: Col. 43 lines 1-67 and Col. 62 lines 1-67). This reads on the claim concepts of resolve the content of the shared database into the one or more isolated databases based upon the data structure); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sharing between entities of McCarthy in order to have incorporated the electronic medical records, as disclosed by Stack, since both of these directed to the present invention is needed to improve access to a patient's records. The present invention is also needed to improve diagnosis and treatment of a patient by providing a medical care provider with relevant information from multiple different sources. The present invention is also needed to provide a consistent method of accessing database records. Application vendors regularly change their software and database designs as a normal part of evolving their products. References to data can therefore become broken when sharing data across multiple systems. The term access control refers to the control of access to system resources after a user’s account credentials and identity have been authenticated and access to the system has been granted. Access control is used to identify a subject (user/human) and to authorize the subject to access an object (data/resource) based on the required task. These controls are used to protect resources from unauthorized access and are put into place to ensure that subjects can only access objects using secure and pre-approved methods. The electronic health records, is a collection of features and tools that allow medical providers to create, store, and update patients' digital health records more easily and more securely than paper charts. Database access control, or DB access control, is a method of allowing access to a company’s sensitive information only to user groups who are allowed to access such data and restricting access to unauthorized persons to prevent data breaches in database systems. Isolation is the separation of resource or data modifications made by different transactions. solation is typically defined at database level as a property that defines how or when the changes made by one operation become visible to others. Incorporating the teachings of Stack into McCarthy would produce a community electronic medical record provides access to a patient's records, as disclosed by Stack, (see Abstract).
	Regarding claim 11 (drawn system): claim 11 is system claims respectively that correspond to method of claim 3. Therefore, 11 is rejected for at least the same reasons as the method of 3.
	Regarding claim 14 (drawn system): claim 14 is system claims respectively that correspond to method of claim 8. Therefore, 14 is rejected for at least the same reasons as the method of 8.
	Regarding claim 15 (drawn system): claim 15 is system claims respectively that correspond to method of claim 9. Therefore, 15 is rejected for at least the same reasons as the method of 9.
	Regarding independent claim(s) 16, McCarthy discloses a computer program product to manage sharing of data, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to (McCarthy discloses a computer readable medium executing on one or more of the machines. A storage medium for program code, instructions, and programs. The processor may enable execution of multiple programs. The present disclosure may provide a secure content sharing and collaboration environment, (see McCarthy: Para. 0165 and 0446-0448). This reads on the claim concepts of a computer program product to manage sharing of data, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to):
receive an authorization from a user to share user data between a plurality of organizations, wherein the user data is stored in one or more isolated databases (McCarthy discloses share confidential information across entities, outside the boundaries of the network of a single entity, may benefit from the methods and systems described herein. The exchange may provide a secure site for placing documents and messages to be transmitted over a secure virtual network and allows authorized users to read or edit messages according to their level of authorization. (see McCarthy: Para. 0057-0063). The present disclosure describes a secure content sharing and productivity solution for organizations to share confidential and non-confidential content between and amongst enterprises over a global communication network such as the Internet, (see McCarty: Para. 0165-0168 and 0175). The data storage node may be completely isolated from enterprise systems when deployed on premises, (see McCarthy: Para. 0268 and 0278). This reads on the claim concepts of receive an authorization from a user to share user data between a plurality of organizations, wherein the user data is stored in one or more isolated databases);
generate, by a data management system, a shared database comprising content including the user data to provide access to the user data for the plurality of organizations, wherein the shared database comprises a data structure for associating the user data with an origin of the user data McCarthy discloses for example that the user is an M&A advisor/ expert, area of expertise is investment banking, industry focus areas ( e.g. industrials, financials, utilities, telecommunication services, health care, information technology, energy, consumer discretionary, materials, consumer staples), deal sizes, geography, and the like and the system includes secure data management, which is content sharing between various entities of data that is stored in the plurality of data storage (see McCarthy: Para. 0087 and 0268-0275). A user, such as an enterprise user, may store content to a secure storage facility 233 through the exchange server and the present disclosure describes a secure content sharing and productivity solution for organizations to share confidential and non-confidential content between and amongst enterprises over a global communication network such as the Internet (security policies). A geo-tagging (has been created) include information to distribution, sharing, modification, and archiving, (see McCarthy: Para. 0079, 0162-0165, 0174-0175, 0193-0195, 0203, 0256 and 0264). This reads on the claim concepts of generate, by a data management system, a shared database comprising content including the user data to provide access to the user data for the plurality of organizations, wherein the shared database comprises a data structure for associating the user data with an origin of the user data);
receive revocation by a user that withdraws authorization to share user data between the plurality of organizations; close access to the shared database (McCarthy any individual that does not have authority to access the content may not have the ability to access any instance of the content, which is his revocation of the second user's access to the content (revoking of sharing access). To un-share the content, the first of the plurality of users may then make a request to the secure exchange server to revoke sharing access to the content to the second of the plurality of users and the ability to provide/deny access to applications based on license agreements. the question and answer management facility may be provided through a user dashboard interface to manage the question and answer environment, such as to increase client usability, provide operations (e.g. delegate, close, withdraw, answer, change priority, and the like, in association with a question and answer exchange (see McCarthy: Para. 0170, 0190, 0204 and 0316). This reads on the claim concepts of receive revocation by a user that withdraws authorization to share user data between the plurality of organizations; close access to the shared database).
However, McCarthy does not appear to specifically disclose resolve the content of the shared database into the one or more isolated databases based upon the data structure 
In the same field of endeavor, Stack discloses resolve the content of the shared database into the one or more isolated databases based upon the data structure (Stack discloses the database may be local or remote and the present invention accesses multiple database bases to obtain information and to store information (Hospital Information Systems/share medical records), (see Stack: Col. 9 lines 1-67 and Col. 10 lines 1-67). Isolate data and structures by function and translate 526: Isolation and retrieval is processed recursively for the various kinds of data and names, (see Stack: Col. 43 lines 1-67 and Col. 62 lines 1-67). This reads on the claim concepts of resolve the content of the shared database into the one or more isolated databases based upon the data structure); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sharing between entities of McCarthy in order to have incorporated the electronic medical records, as disclosed by Stack, since both of these directed to the present invention is needed to improve access to a patient's records. The present invention is also needed to improve diagnosis and treatment of a patient by providing a medical care provider with relevant information from multiple different sources. The present invention is also needed to provide a consistent method of accessing database records. Application vendors regularly change their software and database designs as a normal part of evolving their products. References to data can therefore become broken when sharing data across multiple systems. The term access control refers to the control of access to system resources after a user’s account credentials and identity have been authenticated and access to the system has been granted. Access control is used to identify a subject (user/human) and to authorize the subject to access an object (data/resource) based on the required task. These controls are used to protect resources from unauthorized access and are put into place to ensure that subjects can only access objects using secure and pre-approved methods. The electronic health records, is a collection of features and tools that allow medical providers to create, store, and update patients' digital health records more easily and more securely than paper charts. Database access control, or DB access control, is a method of allowing access to a company’s sensitive information only to user groups who are allowed to access such data and restricting access to unauthorized persons to prevent data breaches in database systems. Isolation is the separation of resource or data modifications made by different transactions. solation is typically defined at database level as a property that defines how or when the changes made by one operation become visible to others. Incorporating the teachings of Stack into McCarthy would produce a community electronic medical record provides access to a patient's records, as disclosed by Stack, (see Abstract). 
Regarding claim 19 (drawn computer program product): claim 19 is computer program product claim respectively that correspond to method of claim 8. Therefore, 19 is rejected for at least the same reasons as the method of 8.
Regarding claim 20 (drawn computer program product): claim 20 is computer program product claim respectively that correspond to method of claim 9. Therefore, 20 is rejected for at least the same reasons as the method of 9.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2015/0163206 A1, hereinafter McCarthy) in view of Stack (US 10,109,027 B1, hereinafter Stack) and in view of Francois (US 2017/0262604 A1, hereinafter Francois).    
Regarding dependent claim(s) 4, the combination of McCarthy and Stack discloses the method as in claims 1. However, McCarthy and Stack do not appear to specifically disclose wherein the plurality of organizations collaborate on a plurality of treatments and a plurality of care options associated with the user, and wherein the user data comprises demographic data and health data associated with the user.
In the same field of endeavor, Francois discloses wherein the plurality of organizations collaborate on a plurality of treatments and a plurality of care options associated with the user, and wherein the user data comprises demographic data and health data associated with the user (Francoins discloses Health care provider, refers to health care practitioners within the fields of medicine (deemed to include surgery), nursing, dentistry, and allied health professions. A treatment plan, refers to a predetermined set of procedures, treatments, and other diagnostic and therapeutic interventions that a health care provider recommends or prescribes to the patient or performs for purposes of managing one or more conditions in the patient. A health score may be adjusted for demographic parameters such as age, sex, or the like (health tracker), (see Francoins: Para. 0047, 0067, 0297 and 0368). This reads on the claim concepts of wherein the plurality of organizations collaborate on a plurality of treatments and a plurality of care options associated with the user, and wherein the user data comprises demographic data and health data associated with the user).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sharing between entities and isolated databases of McCarthy and Stack in order to have incorporated the treatments and care options associated with the user demographic data, as disclosed by Francois, since both of these directed to Patients typically seek treatment from a physician for newly arising medical conditions and may return to the same physician for follow-up or be referred to a different physician who may then assume responsibility for treating the patient for that condition. Patients may visit more than one physician for the same complaint or consult different specialists for different complaints. Many patients suffer from several chronic diseases, require multiple medications, and are under the care of multiple physicians, who may practice at different health care institutions and may not even be aware that they each care for a particular patient. Health data pertaining to a particular patient or patients is often dispersed among diverse systems, is organized in diverse manners, and may employ a variety of different formats. That provide health data that is structured so as to facilitate its use by physicians, patients, researchers, and/or other individuals or entities concerned with health care and human biology. Access control is a method of guaranteeing that users are who they say they are and that they have the appropriate access to company data. A patient tracking system (also called patient identification system) allows a healthcare provider to log and monitor the progress of a person through the provision of care during their stay there. Healthcare information management systems, are designed to help healthcare providers collect, store, retrieve and exchange patient healthcare information more efficiently and enable better patient care. Medical Center has acknowledged this fact and has transformed its asset tracking system into a real-time location system patient tracking program. Incorporating the teachings of Francois into McCarthy and Stack would produce the present disclosure provides systems and computer program products for use in health tracking and management, as disclosed by Francois, (see Abstract).
Regarding dependent claim(s) 7, the combination of McCarthy and Stack discloses the method as in claims 1. However, McCarthy and Stack do not appear to specifically disclose wherein the user data comprises one or more records associated with a patient, including demographic data, health data, and care plan data for the patient. 
In the same field of endeavor, Francois discloses wherein the user data comprises one or more records associated with a patient, including demographic data, health data, and care plan data for the patient (Francois discloses its records and/or is under care in a health care institution and the patient's medical record in the health care institution. A health score may be adjusted for demographic parameters such as age, sex, or the like (health tracker). Electronic health record generally refers a collection of health data about an individual patient. Health data relevant to a condition, which may be specified by a T-plan for that condition include any type of health data that a health care, (see Francois: Para. 0045-0050, 0055, 0072-0081, 0087-0090). This reads on the claim concepts of wherein the user data comprises one or more records associated with a patient, including demographic data, health data, and care plan data for the patient).
However, McCarthy and Francois do not appear to specifically disclose wherein authorization includes a plurality of permissions authorizing sharing of specific subsets of user data.
In the same field of endeavor, Stack discloses wherein authorization includes a plurality of permissions authorizing sharing of specific subsets of user data (Stack discloses transfer or Share of authority transaction, which is it is only necessary to share the authority, which in tum, grants direct access to stored medical information (give access to another medical provider). Access authority of the present invention is based on actual permission, (see Stack Col. 10 lines 1-67, Col. 30 lines 1-67 and Col. 31 lines 1-67). This reads on the claim concepts of wherein authorization includes a plurality of permissions authorizing sharing of specific subsets of user data).        
Claims 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2015/0163206 A1, hereinafter McCarthy) in view of Stack (US 10,109,027 B1, hereinafter Stack) and in view of Bose et al. (US 2019/0065699 A1, hereinafter Bose). 
Regarding dependent claim(s) 5, the combination of McCarthy and Stack discloses the method as in claims 1. However, McCarthy and Stack do not appear to specifically disclose wherein closing access to the shared database further comprises: restricting access of each organization of the plurality of organizations to the content in the shared database.    
  In the same field of endeavor, Bose discloses wherein closing access to the shared database further comprises: restricting access of each organization of the plurality of organizations to the content in the shared database (Bose discloses authorized user of a file can share and collaborate on a collaborative version of the file with other collaborating users (database system may be shared) with an administrator of an enterprise or other organization. The database system restricts access to the published file in the library to the permissions associated with the library (permit, or deny access) or permissions can include an enabled read permission associated with the information, (see Bose: Para. 0031-0035, 0037-0040, 0063, 0122 and 0134-0137). This reads on the claim concepts of wherein closing access to the shared database further comprises: restricting access of each organization of the plurality of organizations to the content in the shared database).        
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sharing between entities and isolated databases of McCarthy and Stack in order to have incorporated the restricting access, as disclosed by Bose, since both of these directed to access control is a method of allowing access to company’s sensitive data only to those people (database users) who are allowed to access such data and to restrict access to unauthorized persons. It includes two main components: authentication and authorization. cloud computing environments, software applications can be accessible over the Internet rather than installed locally on personal or in-house computer systems. Some of the applications or on-demand services provided to end-users can include the ability for a user to create, view, modify, store and share documents and other files. Authentication is a method of verifying the identity of a person who is accessing your database. Authorization, which establishes whether a user’s level of access or data access control is appropriate, is an additional layer of protection.  An access control system’s infrastructure includes electric locks, card readers, door status for traffic monitoring, and requests to exit devices, all of which report to the control panel and the server. The security mechanism of DBMS must include some provisions for restricting access to the data base by unauthorized users. Access control is done by creating user accounts and to control login process by the DBMS. So, that database access of sensitive data is possible only to those people (database users) who are allowed to access such data and to restrict access to unauthorized persons. Channels are the pathways for information to flow implicitly in ways that violate the privacy policy of a company are called convert channels. Most databases provide a way to restrict access to data. Incorporating the teachings of Bose into McCarthy and Stack would produce the database system additionally can restrict access to the published file based on permissions associated with the library, as disclosed by Bose, (see Abstract).
Regarding claim 12 (drawn system): claim 12 is system claims respectively that correspond to method of claim 5. Therefore, 12 is rejected for at least the same reasons as the method of 5.
Regarding dependent claim(s) 17, the combination of McCarthy and Stack discloses the computer program product as in claims 16. McCarthy further discloses wherein the program instructions further comprise instructions to: provide a static copy of the content to each organization of the plurality of organizations (McCarthy discloses any individual that does not have authority to access the content may not have the ability to access any instance of the content, which is his revocation of the second user's access to the content (revoking of sharing access). To un-share the content, the first of the plurality of users may then make a request to the secure exchange server to revoke sharing access to the content to the second of the plurality of users and the ability to provide/deny access to applications based on license agreements. the question and answer management facility may be provided through a user dashboard interface to manage the question and answer environment, such as to increase client usability, provide operations (e.g. delegate, close, withdraw, answer, change priority, and the like, in association with a question and answer exchange (see McCarthy: Para. 0170, 0190, 0204 and 0316). The system includes memory such as dynamic memory and static memory (large amounts of static data that can be retrieved). A copy of documents across diverse storage and deleting access to the copy of the content is revocation of digital rights management of the content (distributing content to individuals and organizations), (see Mccarthy: Para. 0097, 0170, 0177, 0193, 0195, 0273 and 0455). This reads on the claim concepts of wherein the program instructions further comprise instructions to: provide a static copy of the content to each organization of the plurality of organizations), and 
However, McCarthy and Stack do not appear to specifically disclose restrict, when the shared database is closed, access of each organization of the plurality of organizations to the content in the shared database.
  In the same field of endeavor, Bose discloses restrict, when the shared database is closed, access of each organization of the plurality of organizations to the content in the shared database (Bose discloses authorized user of a file can share and collaborate on a collaborative version of the file with other collaborating users (database system may be shared) with an administrator of an enterprise or other organization. The database system restricts access to the published file in the library to the permissions associated with the library (permit, or deny access) or permissions can include an enabled read permission associated with the information, (see Bose: Para. 0031-0035, 0037-0040, 0063, 0122 and 0134-0137). This reads on the claim concepts of restrict, when the shared database is closed, access of each organization of the plurality of organizations to the content in the shared database).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sharing between entities and isolated databases of McCarthy and Stack in order to have incorporated the restricting access, as disclosed by Bose, since both of these directed to access control is a method of allowing access to company’s sensitive data only to those people (database users) who are allowed to access such data and to restrict access to unauthorized persons. It includes two main components: authentication and authorization. cloud computing environments, software applications can be accessible over the Internet rather than installed locally on personal or in-house computer systems. Some of the applications or on-demand services provided to end-users can include the ability for a user to create, view, modify, store and share documents and other files. Authentication is a method of verifying the identity of a person who is accessing your database. Authorization, which establishes whether a user’s level of access or data access control is appropriate, is an additional layer of protection.  An access control system’s infrastructure includes electric locks, card readers, door status for traffic monitoring, and requests to exit devices, all of which report to the control panel and the server. The security mechanism of DBMS must include some provisions for restricting access to the data base by unauthorized users. Access control is done by creating user accounts and to control login process by the DBMS. So, that database access of sensitive data is possible only to those people (database users) who are allowed to access such data and to restrict access to unauthorized persons. Channels are the pathways for information to flow implicitly in ways that violate the privacy policy of a company are called convert channels. Most databases provide a way to restrict access to data. Incorporating the teachings of Bose into McCarthy and Stack would produce the database system additionally can restrict access to the published file based on permissions associated with the library, as disclosed by Bose, (see Abstract).    
Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2015/0163206 A1, hereinafter McCarthy) in view of Stack (US 10,109,027 B1, hereinafter Stack) and in view of Redlich et al. (US 2008/0168135 A1, hereinafter Redlich). 
Regarding dependent claim(s) 6, the combination of McCarthy and Stack discloses the method as in claims 1. However, McCarthy and Stack do not appear to specifically disclose wherein resolving the content further comprises: separating the content into a plurality of isolated databases based on the origin of the user data; and providing each isolated database to the organization associated with the origin of the user data.    
  In the same field of endeavor, Redlich discloses wherein resolving the content further comprises: separating the content into a plurality of isolated databases based on the origin of the user data; and providing each isolated database to the organization associated with the origin of the user data (Redlich discloses each level (TS-top secret; S-secret, U-unclassified) of classified data is isolated from other levels by confining it to set of components dedicated to a single classification level and sharing of information between its different organizations. Categorization is employed to determine the level of security of the information and resolved for overlapping security levels and complex meanings. Track the origin of the data source indicator (like a URL or the path to the original document location). The extraction is conducted by separating a source (original) data stream into two or more extracts data streams. The different data object extractions are separated into groups reflecting predefined contextual categories and restitution applications (such as to enable customization and personalization for the same or different users), (see Redlich: Para. 0089-0098, 0169, 0218, 0259, 0407 and 0422-0432). This reads on the claim concepts of wherein resolving the content further comprises: separating the content into a plurality of isolated databases based on the origin of the user data; and providing each isolated database to the organization associated with the origin of the user data).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the sharing between entities and isolated databases of McCarthy and Stack in order to have incorporated separating the content, as disclosed by Redlich, since both of these directed to a system of information rights management should concern the following aspects: (1) control who can open, print or edit a document or information file; (2) prevent or limit distribution of the information file; (3) enable the enterprise to change permissions on an information file per enterprise policy or changed conditions; and (4) maintain an audit trail of such activity. The information infrastructure tools also must accommodate the changeable value of information over the life cycle of the information file. The overarching goal is to prevent reads and writes of temporary, aborted, or otherwise incorrect data written by concurrent transactions (Database isolation). Isolation determines how transaction integrity is visible to other users and systems. It means that a transaction should take place in a system in such a way that it is the only transaction that is accessing the resources in a database system. Isolation levels define the degree to which a transaction must be isolated from the data modifications made by any other transaction in the database system. Solation is the separation of resource or data modifications made by different transactions. Extracts security sensitive content from a data input to obtain extracted security sensitive data for a corresponding security level and remainder data. This extracted security sensitive data is stored in a respective security sensitive extract store. Remainder data is stored in the distributed computer system. Distribution of the data input with respect to said distributed computing system is limited based upon throughput from at least one of the enterprise designated filters. The controlled release of corresponding extracted security sensitive data from the respective extract stores with the associated security clearances for corresponding security levels is permitted by the system. Incorporating the teachings of Redlich into McCarthy and Stack would produce the method and system organizes select content which is important to an enterprise operating said distributed computing system, as disclosed by Redlich, (see Abstract).
Regarding claim 13 (drawn system): claim 13 is system claims respectively that correspond to method of claim 6. Therefore, 13 is rejected for at least the same reasons as the method of 6.
Regarding claim 18 (drawn computer program product): claim 18 is computer program product claim respectively that correspond to method of claim 6. Therefore, 18 is rejected for at least the same reasons as the method of 6.
                                                               Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164